ORDER

E. GRADY JOLLY, Circuit Judge.
Attached hereto is this court’s congressional redistricting plan for the State of Mississippi, along with an analysis thereof. This court proposes to implement this plan absent the timely preclearance of the redistricting plan adopted by the State Chancery Court, which is now pending for preclearance before the United States Attorney General.
The parties are hereby directed to show cause by written objections, why this court’s redistricting plan, if implemented, would not satisfy all state and federal statutory and constitutional requirements; and to make any other critical comments and suggestions with respect to the plan that the parties deem appropriate. Said objections, comments and suggestions must be filed with the Clerk of the United States District Court for the Southern District of Mississippi no later than 4:00 p.m. on Friday, February 9. Failure to object in accordance with this order will be deemed a waiver of all further objections to this plan.
*513[[Image here]]
*514[[Image here]]
*515Population Summary Report
Monday February 4, 2002 7:54 AM
DISTRICT POPULATION DEVIATION , DEVN. [18+JPop] [18+JBIk] 18+JBlk]
711,160 - 5 0.00 521,745 124,207 23.81%
711,164 - 1 0.00 501,887 297,121 59.20%
711,164 - 1 0.00 523,593 158,994 30.37%
711,170 5 0.00 522,246 104,937 20.09%
Total Population: 2,844,658
Ideal District Population: 711,165
Summary
Population Range: 711,160 to 711,170
Ratio Range: 1.00
Absolute Range: - 5 to 5
Absolute Overall Range: 10.00
Relative Range: 0.00% to 0.00%
Relative Overall Range: 0.00%
Absolute Mean Deviation: 3.00
Relative Mean Deviation: 0.00%
Standard Deviation: 4.12
Political Subdivisions Split Between Districts
Monday February 4, 2002 7:50 AM
Number of subdivisions not split:
County 74
Number of subdivisions split into more than one district:
County 8
Number of subdivision splits which affect no population:
County 0
Split Counts
County
Cases where a County is split among 2 Districts: 8

Number of times a County has been split into more than one district: 8


Total of County splits: 16

County District Population

Split Counties:

218,968 Hinds
31,832 Hinds
7,212 Jasper
10,937 Jasper
2,235 Jones
62,723 Jones
11,361 Leake
9,579 Leake
27,631 Madison
*516Madison ^ © ^ W
Marion Tjí C- © CO
Marion LQ CO l — 1 Ol ^
Webster hO © H
Webster LO CCO
Winston CÓ T — I H
Winston <M o to © CO
Plan Components Report
Monday, February 4,2002 8:02 AM
Population [18 + JPop] [18+_Blk]
District 1
Alcorn County 34,558 26,310 2,645
Benton County 8,026 5,867 1,942
Calhoun County 15,069 11,270 2,892
Chickasaw County 19,440 13,874 5,196
Choctaw County 9,758 7,044 1,934
Clay County 21,979 15,643 8,129
DeSoto County 107,199 77,005 8,063
Grenada County 23,263 16,945 6.385
Itawamba County 22,770 17,257 1,065
Lafayette County 38,744 31.170 6,908
Lee County 75,755 54,793 11,904
Lowndes County 61,586 43,963 16,500
Marshall County 34,993 25,695 12,185
Monroe County 38,014 27,673 7,757
Panola County 34,274 24,193 10,518
Pontotoc County 26,726 19,351 2,527
Prentiss County 25,556 19.170 2,330
Tate County 25,370 18,502 5.385
Tippah County 20,826 15,620 2,297
Tishomingo County 19,163 14,724 465
Union County 25,362 18,783 2,554
Webster County VTD: Beliefontaine 550 413 44
*517Population [18+JPop] [18+_Blk]
District 1
VTD: Big Black 420 301 5
VTD: Bluff Springs 287 210 96
VTD: Cadaretta 227 191 22
VTD: Clarkson 673 492 38
VTD: Cumberland 505 359 65
VTD: Eupora 1 1,440 1,011 517
VTD: Eupora 2 701 537 73
VTD: Eupora 3 881 672 115
VTD: Fame 489 372 8
VTD: Fay 219 166 12
VTD: Grady 409 310 40
VTD: Mantee 572 454 39
VTD: Mathiston 897 656 79
VTD: North Walthall 263 190 7
VTD: South Walthall 302 228 44
VTD: Tomnolen 709_517_63
Webster County Subtotal 9,544 7,079 1,267
Winston County
VTD: Gum Branch 134_103_12
Winston County Subtotal 134 103 12
Yalobusha County 13,051_9,711_3,347
District 1 Subtotal 711,160 521,745 124,207
District 2
Attala County 19,661 14,562 5,321
Bolivar County 40,633 28,587 17,107
Carroll County 10,769 8,134 2,788
Claiborne County 11,831 -8,724 7,145
Coahoma County 30,622 20,514 13,183
Copiah County 28,757 21,014 9,939
Hinds County
VTD: 1 297 251 143
VTD: 10 731 546 526
VTD: 11 984 745 698
VTD: 12 1,062 764 758
VTD: 13 1,309 955 942
VTD: 15 488 410 67
VTD: 16 2,132 1,530 1,115
VTD: 18 1,227 899 858
VTD: 19 1,148 854 845
VTD: 2 940 710 695
VTD: 20 1,880 1,237 1,213
VTD: 21 1,022 637 573
VTD: 22 2,605 1,817 1,770
VTD: 23 2,484 1,680 1,672
VTD: 24 2,382 1,345 1,195
VTD: 25 2,463 1,511 1,394
VTD: 26 1,328 844 709
VTD: 27 1,931 1,512 1,492
*518Population [lS+Pop] [18+Blk}
District 2
VTD: 29 1,037 804 799
VTD: 30 L426 995 984
VTD: 31 1,939 1,452 1,438
VTD: 38 1,442 1,007 562
VTD: 39 1,695 1,154 1,061
VTD: 4 1,121 743 732
VTD: 40 2,391 1,752 1,683
VTD: 41 2,818 2,004 1,965
VTD: 42 3,156 2,319 1,791
VTD: 43 4,359 2,968 2,350
VTD: 47 3,107 2,444 2,015
VTD: 5 1,995 1,702 725
VTD: 50 968 706 648
VTD: 51 1,013 677 662
VTD: 52 2,319 1,598 1,536
VTD: 53 585 391 374
VTD: 54 1.149 887 742
VTD: 55 1.848 1.226 1.127
VTD: 56 1,027 610 586
VTD: 57 1,436 940 910
VTD: 58 2,025 1,477 1,428
Vii): ~i9 ~,U79 1,197 1,730
VTIJ: 6 ~.314 L'Thl 936
VTD: 60 987 597 545
VTD: 61 2,406 1,524 1,429
VTD: 62 2,545 1,631 1,430
VTD: 63 1,062 772 763
VTD: 64 1,101 821 800
VTJJ: 66 231 160 158
VTD: 67 2.186 1.408 1.191
VTD: 68 4.122 2.842 1.767
VTD: 69 2,083 1,340 841
VTD: 70 1,230 774 388
VTD: 71 2,069 1,391 698
VTD: 72 2,477 1,506 865
VTD: 73 1.887 1.367 57C
VTD: 74 1:597 1:099 406
VTD: 75 1,430 943 423
VTD: 77 2,GO1 1,798 596
VTD: 76 2~526 1.891 474
VTD: 80 3,625 2,332 2,135
VTD: 81 2d31 1,614 1.477
VTD: 82 2,252 1,564 1,495
VTD: 33 4,481 3,123 2,854
VTD: 84 420 326 295
VTD: 85 3,943 2,759 2,733
V1'D: 86 2.615 L506 1.407
VTD: 87 2,095 1,381 957
VTD: 88 2,927 2,091 1,614
VTD: 89 2.114 1.433 902
VTD: 90 1.666 1,213 494
VTD: 91 3:212 2,090 1,643
VTD: 92 3,598 2,481 1,106
VTD: 93 1.845 1.293 773
VTD: 94 2.~57 2.442 1.R~O
VTD: 95 910 657 179
VTD: 96 2,828 2,143 713
*519Population [18 +Pop] [18 +Blk]
District 2
VTD: 97 659 486 109
VTD: Bolton 1,894 1,406 938
VTD: Brownsville 754 556 315
VTD: Byram 1 4,541 3,264 471
VTD: Byram 2 2,063 1,567 168
VTD: Cayuga 491 375 218
VTD: Chapel Hill 1,378 980 454
VTD: Clinton 1 4,406 3,713 543
VTD: Clinton 2 5,301 3,717 558
VTD: Clinton 3 4,439 3,352 740
VTD: Clinton 4 2,201 1,602 192
VTD: Clinton 5 1,590 1,231 57
VTD: Clinton 6 3,697 2,710 714
VTD: Cynthia 1,005 714 516
VTD: Dry Grove 1,076 798 221
VTD: Edwards 3,715 2,552 1,893
VTD: Jackson State 1,658 1,596 1,579
VTD: Learned 924 661 308
VTD: Old Byram 2,930 2,183 201
VTD: Pinehaven 2,749 1,932 823
VTD: Pocahontas 620 483 310
VTD: Raymond 1 3,346 2,237 911
VTD: Raymond 2 4,264 3,595 1,316
VTD: Spring Ridge 4,297 3,046 1,070
VTD: St. Thomas 560 390 374
VTD: Terry 5,242 3,958 1,442
VTD: Tinnin 901 611 143
VTD: Utica 1 1,297 953 388
VTD: Utica 2 1 965 732
Hinds County Subtotal 218 155 98
Holmes County 21 14 10
Humphreys County 11 7 5
Issaquena County 2 1 962
Jefferson County 9 6 5
Leake County
VTD: Conway 961 684 434
VTD: East Carthage 1 1 178
VTD: North Carthage 2 1 324
VTD: Ofahoma 660 463 372
VTD: Singleton 1 1 243
VTD: South Carthage 1 1 590
VTD: Thomaztown 860 642 323
VTD: West Carthage 1 974 664
VTD: Wiggins 819 586 408
Leake County Subtotal 11 8 3
Leflore County 37 26 16
Madison County
VTD: Bible Church 964 509 493
VTD: Camden 1 1 920
VTD: Cameron 120 96 47
*520Population [18+_Pop] [18+Blk]
District 2
VTD: Canton Pet. 7 707 519 459
VTD: Canton Precinct 1 2,644 1,824 1,187
VTD: Canton Precinct 2 2,511 1,886 795
VTD: Canton Precinct 3 603 413 260
VTD: Canton Precinct 4 3,332 2,263 1,820
VTD: Canton Precinct 5 1,732 1,082 1,070
VTD: Couparle 49 41 33
VTD: Gluckstadt 3,432 2,519 336
VTD: Liberty 2,118 1,426 1,262
VTD: Luther Branson School 1,207 800 655
VTD: Mad. Co. Bap. Fam. Lf.Ct. 2,013 1,188 1,185
VTD: Magnolia Heights 1,916 1,308 1,006
VTD: New Industrial Park 577 378 315
VTD: Sharon 855 553 455
VTD: Tougaloo 605 584 581
VTD: Virlilia 532 369 173
Madison County Subtotal 27 18 13
Montgomery County 12 8 3
Quitman County 10 6 4
Sharkey County 6 4 2
Sunflower County 34 24 16
Tallahatchie County 14 10 5
Tunica County 9 6 4
Warren County 49 35 14
Washington County 62 43 25
Yazoo County 28.149 20 9
District 2 Subtotal 711 501 297
District 3
Adams County 34 25 12
Amite County 13 10 3
Covington County 19 13 4
Franklin County 8 6 1
Hinds County
VTD: 14 1 1 201
VTD: 17 853 694 40
VTD: 32 1 1 61
VTD: 33 1 934 16
VTD: 34 2 1 10
VTD: 35 2 1 160
VTD: 36 1 1 436
VTD: 37 1 1 420
VTD: 44 3 2 463
VTD: 45 2 2 76
*521Population [18 + Pop] [18 + J31k]
District 3
VTD: 46 2267 1.875 262
JT~ 78 4.337 3,674 433
VTfl 79 2.990 2.2S9 867
VTD: 8 1,412 1,211 143
VTD: 9 Hinds County Subtotal
31,832 25,509 3,662 Jasner County VTD:
Bay Springs
Beat 3 1,721 1,287 524 VTD: Bay Springs
Beat 4 2,170 1,513 865 VTD: Garlandsville 105
81 43 VTD: Holders Church
1,366 1.003 54€ VTD: Louin 1,234
862 424 VTD: Montrose Jasper
County Subtotal 7,212 5,197
2,637 Jefferson Davis County 13,962 9,998
5,269 Jones County VTD: Bruce 530
428 14
VTD: Centerville 504 375 2
VTD: Hebron Jones County Subtotal
2,235 1,641 557 Kemper
County 10,453 7,795 4,231 Lauderdale County
78,161 57,370 19,661 Lawrence County
13,258 9,635 2,859 Leake County
VTD: Ebenezer 956 687 374
VTD: Edinburg
946 714 4 VTD: Freeny
1,368 958 86 VTD: Good
Hope 1,044 776 197 VTD:
Lena - 861 625 32~ VTD:
Madden 996 741 87 VTD: Renfroe
608 465 60 VTD: Salem
758 569 65 VTD: Sunrise
669 507 22 VTD: Walnut
Grove Leake County Subtotal 9,579
7,015 1,760 Lincoln County 33466 24,324
6,716 Madison County VTD: Bear Ci~eek
2,461 1,749 500 VTD: Flora
1.756 1.301
349 VTD: Hi~h1and Colony Ban. Ch.
2.137 1.440 294 VTD: Lorman-Cavalier
1,531 1,148 409 VTD: Madison 1 1,651 1,149
19 VTD: Madison 2 3,585
2,582 63 VTD: Madison 3 3,853
2,658 173 VTD: iViadisonville 427 323
81 VTD: Main Harbor 1,953 1,574
51 VTD: RatliffFerrv 1,075 795
VTD V'l'U: k~icige1and 1 bU~ 51
VTD: RatliffFerrv 1 795 410
V'l'U: k~icige1and 1 bU~
*522Population [18 + JPop] [18+JBlk]
District 3
VTD: Ridgeland 3 3,990 3,138 1,027
VTD: Ridgeland 4 2,571 2,221 468
VTD: Ridgeland First Meth. Ch. 2,941 1,964 529
VTD: Ridgeland Tennis Center 5,472 4,050 307
VTD: Smith School 499 380 39
VTD: Trace Harbor 1,820 1,277 34
VTD: Victory Baptist Church 3,788 2,449 69
VTD: Whispering Lake 1,968 1,383 128
Madison County Subtotal 47,043 34,417 5,453
Marion County
VTD: Broom 831 590 202
VTD: Carley 1,389 1,016 128
VTD: Cedar Grove 820 573 167
VTD: Darbun 447 347 47
VTD: Foxworth 1,691 1,187 347
VTD: Goss 837 614 101
VTD: Kokomo 985 718 191
VTD: Morgantown 777 581 8
VTD: Pittman 919 669 7
VTD: Stovall 907 607 253
VTD: White Bluff 139 96 2
Marion County Subtotal 9,742 6,998 1,453
Neshoba County 28,684 20,583 3,609
Newton County 21,838 16,126 4,495
Noxubee County 12,548 8,697 5,751
Oktibbeha County 42,902 33,877 11,179
Pike County 38,940 28,154 12,331
Rankin County 115,327 85,452 13,901
Scott County 28,423 20,293 7,220
Simpson County 27,639 19,920 6,110
Smith County 16,182 11,731 2,354
Walthall County 15,156 10,853 4,242
Webster County
VTD: Maben 750 528 138
Webster County Subtotal 750 528 138
Wilkinson County 10,312 7,648 4,992
Winston County
VTD: American Legion 1,989 1,338 1,061
VTD: Bethany 242 186 21
VTD: Betheden-Loakfoma 363 278 87
VTD: Bond 915 673 164
VTD: Calvary 339 258 80
VTD: County Agent 1,792 1,188 941
*523Population {lS+.Pop] [18+Blk]
District 3
VTD: Crystal Ridge 335 287 65
VTD: Dean Park 404 269 239
VTD: E.M.E.P.A. 1,357 1,007 266
VTD: Elementary School 834 610 285
VTD: Ellison Ridge 436 343 73
VTD: Fairground 2,044 1,583 579
VTD: Ford School 429 334 46
VTD: Hinze 69 52 1
IJTD: Liberty 594 413 238
VTD: Lobutcha 292 206 96
VTD: Louisville Electric 224 158 40
VTD: Louisville High School 429 305 68
VTD: Lovorn Tractor 297 244 16
VTD: Mars Hill 343 262 43
VTD: Nanih Waiya 1,378 1,005 169
VTD: Nanih 573 410 86 VTD:
New Hope 271 222 13 VTD:
Noxapater 1,618 1,200 344 VTD:
Old National Guard Armory 904 750 59 VTD:
Sinai 369 276 147 VTD:
Vowell 263 201 99 VTD:
VTD: Zion Ridge Ridge 873 602 494
Winston County Subtotal 20 14 5
District 3 Subtotal 711 523 158
District 4
Clarke County 17 13 4
Forrest County 72 54 16
George County 19 13 1
Greene County 13 10 2
Hancock County 42 32 1
Hawison County 189 140 26
Jackson County 131 95 17
Jasper County
VTD: Antioch 614 456 48
VTD: Claiborne 617 449 213
VTD: Cooks Mill 770 527 468
VTD: Fellowship 234 181 54
VTD: Heidelberg 2 1 1
VTD: Midway 525 375 213
VTD: Mossville 1 1 235
VTD: Palestine 189 141 91
VTD: Philadelphia 578 425 297
VTD: Ras 147 113 61
VTD: Rose Hill 941 708 275
VTD: Stringer 1 1 74
VTD: Vossburg 945 608 543
Jasper County Subtotal 10 7 3
*524Population [l8+YopJ [18+J31k}
District 4
Jones County
VTD: Anthonys Florist 927 582 414
VTD: Antioch (28067310) 596 472 0
VTD: Blackwell 135 93 3
VTD: Calhoun 3,275 2,525 43
VTD: Cameron Center 709 515 131
VTD: Cooks Ave. Comm. Ctr. 878 626 608
VTD: County Barn 1,861 1,498 317
VTD: Currie 270 185 169
VTD: ElIisville Court House 1,507 1,216 254
VTD: Erata 642 485 233
VTD: Gitano 447 335 84
VTD: Glade School 1,932 1,480 24
VTD: Johnson 1,001 706 4
VTD: Lamar School 1,768 1,292 356
VTD: Landrum Comm. Ctr. 740 570 1
VTD: Laurel Courthouse 1,771 1,291 352
VTD: Maple Street YWCA 472 329 302
VTD: Mason School 2,078 1,668 39
VTD: Matthews 867 627 61
VTD: Moselle 1,820 1,351 185
VTD: Myrick 1,832 1,359 8
VTD: National Guard Armory 2,353 1,606 1,151
VTD: Nora Davis School 1,790 1,293 1,145
VTD: Oak Park School 1,805 1,109 1,078
VTD: Old Health Dept. 499 307 268
VTD: Ovett 1,301 954 12
VTD: Pendorf 646 493 14
VTD: Pinegrove 1,510 1,168 84
VTD: Pleasant Ridge 892 694 5
VTD: Powers Comm. Ctr. 1,595 1,158 233
VTD: Rainey 1,567 1,174 1
VTD: Roosevelt 601 427 323
VTD: Rustin 1,144 853 0
VTD: Sandersville Civic Center 1,390 1,044 92
VTD: Sandhill 924 716 1
VTD: Shady Grove 4,332 3,150 572
VTD: Sharon 3,508 2,604 375
VTD: Shelton 1,130 854 180
VTD: Soso 1,600 1,175 502
VTD: South Jones 1,357 1,047 191
VTD: Stainton 1,882 1,445 458
VTD: Tuckers 1,683 1,262 33
VTD: St. Fire Stn 803 655 76 VTD:
Union 1,216 902 28 VTD:
VTD: West Jones Jones 1 1 240
Jones County Subtotal 62 46 10
Lamar County 39 28 3
Marion County
VTD: Balls Mill 1 806 169
VTD: City Hall Beat 3 828 598 205
VTD: Courthouse Beat 4 1 1 123
VTD: East Columbia 2 1 988
VTD: Hub 919 662 324
VTD: Jefferson Middle School 688 437 420
*525Population [18 + JPop] [18+JBlk]
District 4
VTD: Morris W OO H DO CD ID tH
National Guard Beat 1 H Q CO Q O CO CD 03
VTD: Pinebur H 05 CJ CD M R5 Q
VTD: Beat 2 CO M ^ CO ^ i—l Q i—l
VTD: Hook h1 ^ O CO CO ID
VTD: South Columbia Ü1 CD <1 H CO «O OO
VTD: Union (28091103) tO CO DO CD ^ ^
15,853 11,481 3,809 Marion County Subtotal
Pearl River County 48,621 35,515 3,927
Perry County 12,138 8,655 1,692
Stone County . 13,622 9,966 1,777
Wayne County 21,216_15,014_5,112
District 4 Subtotal_ 711,170_522,246 104,937
State totals 2,844,658 2,069,471 685,259

ANALYSIS OF FACTORS CONSIDERED

Population Equality The United States Constitution requires a good-faith effort to ensure, as nearly as is practicable, that a State’s congressional districts contain equal population. This court has made every effort to achieve absolute population equality without splitting voting precincts. The population deviation range is from + 5 people in District 4 to -5 people in District 1. The effort to achieve population equality among the districts explains in significant part why some counties must be split.

Majority-Minority District

The Voting Rights Act requires that one congressional district be maintained in the State with an appropriate majority of black voting age residents. This district is represented on the map as District 2. Based on the figures from the 2000 Census, District 2 under the currently existing five-district plan has a black voting age population of 61%. Any significant variation in that percentage—up or down—constitutes retrogression of the' voting rights of black residents of District 2 under § 5 of the Voting Rights Act. Under this court’s redistricting plan, the black voting age population in District 2 is 59.20%. The effort to maintain the appropriate majority of black voting age citizens in District 2 further explains why some counties must be split.

Compactness

The court has attempted to achieve, as nearly as possible, four compact districts. The ability to create compact districts is limited by the distribution of population. Sparsely populated districts necessarily will be less compact than heavily populated districts as a result of the population equality principle. Furthermore, a more compact plan cannot be drawn for two reasons: First, it would not be possible to prevent retrogression in District 2; and, secondly, it would be a barrier to including as much as possible of the currently existing districts 3 and 4 in the new District 3.

County and Municipal Boundaries

The plan splits eight counties: Hinds, Jasper, Jones, Leake, Madison, Marion, Webster, and Winston. We note that eleven counties are split under the currently existing five-district congressional plan adopted by the Mississippi Legislature in *5261992. We attach a copy of that currently existing plan for reference.
In this court’s plan today, Jasper and Marion Counties are split as part of the effort to maintain as much of currently existing district 4 in new District 3 as is feasible, subject to the constraints of population equality. Furthermore, Jasper County is split in a particular way to avoid splitting the town of Bay Springs. Hinds, Leake, and Madison Counties are split as part of the effort to prevent retrogression in District 2, as well as to help achieve population equality. Jones County is split so as not to remove the incumbent from his district and also to help achieve population equality. Webster County is split to avoid dividing the town of Maben, which lies partially in Oktibbeha County and partially in Webster County, among two districts. Winston County is split to help achieve population equality. The only municipality that is split is the City of Jackson. Mayor Johnson testified in Chancery Court that he preferred that the City be represented by two congressmen. In sum, the county splits are necessitated by: the population equality requirement; preservation of the majority-minority district at an appropriate percentage; preservation of the cores of currently existing districts 3 and 4; and avoiding having incumbents districted out of their residences.

Historical and Regional Interests

The plan preserves as much as possible, given the constraints of population equality and § 5 of the Voting Rights Act, the cores of the Mississippi River/Delta region, East Central Mississippi, Southwest Mississippi, North Mississippi, and the Gulf Coast region.

Universities and Military Bases

The plan is drawn to assure that the 4 major research universities are also in separate districts. The military bases located in Lowndes, Lauderdale, and Harrison Counties are also in separate districts under this court’s plan.

Growth Areas

The plan is drawn to provide that each district has at least one major growth area. District 1 contains DeSoto and Lee Counties, as under the currently existing five-district plan. District 2 contains the Nissan Planf/Gluckstadt area of Madison County, as it does under the currently existing five-district plan, and the Byram and Clinton areas of Hinds County, which are in district 4 under the currently existing five-district plan. District 3 contains southern Madison County and Rankin County. District 4 contains the Gulf Coast area.
Combination of Currently Existing Districts 3 and J
In drawing District 3, consideration was given to including as much of the currently existing districts 3 and 4 in the new combined District 3 as possible. The new District 3 contains all or part of 14 counties from each of the currently existing districts 3 and 4, respectively.
The new District 3 includes the portion of Jones County which contains the incumbent’s residence. It includes all or part of 14 of the 19 counties that comprise currently existing district 3: Jasper, Jones, Kemper, Lauderdale, Leake, Madison, Neshoba, Newton, Noxubee, Oktibbeha, Rankin, Scott, Smith, and Winston; however, it is necessary to eliminate: the portions of Attala County and Wayne County that are in currently existing district 3 for concerns of retrogression and population equality, respectively; and all of Clarke, Clay, and Lowndes Counties, primarily because of population equality.
The new District 3 includes all of Jefferson Davis County, which contains the residence of the incumbent for currently existing district 4. It includes all or part of 14 of the 15 counties that comprise currently *527existing district 4: Adams, Amite, Coving-ton, Franklin, Hinds, Jefferson Davis, Jones, Lawrence, Lincoln, Marion, Pike, Simpson, Walthall, and Wilkinson; however, it is necessary to eliminate Copiah County for reasons of population equality with District 2 and to prevent retrogression of voting rights of black residents of District 2.

Protection of Incumbent Residences

No incumbent would be required to move in order to run in the district in which he resides.

Distance of Travel Within District

As is expected to occur when the number of districts is reduced from five to four, the distances of travel within the districts are increased. The distance of travel within District 1 is approximately the same size as under the plan submitted by the plaintiffs, and is substantially less than it is under the plan submitted by the intervenors. The new District 2 is slightly larger than currently existing district 2, but this is unavoidable in the light of the population deficit in currently existing district 2, which grew more slowly than any other district in the State. The distance of travel within new District 3 is dictated by the effort to combine currently existing districts 3 and 4, as well as by the effort to keep the four major research universities in separate districts. The distance of travel in new District 4 is slightly greater than it is in currently existing district 5. This is necessitated by the effort to include in District 3 as much of currently existing district 4 as is feasible. The distance of travel within new District 4 is substantially less than that within district 4 in the plan submitted by the plaintiffs.

SUMMARY

In sum, the court has attempted to apply all appropriate neutral factors that are recognized by the United States Supreme Court and federal redistricting courts. As noted, these factors include, first, the constitutional demand for population equality among the districts, and secondly, the Voting Rights Act requirement that one equally populated district be drawn to include a majority of black residents of voting age. While respecting county, city and precinct lines and compactness of each district, the court sought to give appropriate value to the following factors: that District 3 should include as much as possible of the currently existing districts 3 and 4; that growth areas, research universities and military bases should be placed in separate districts if otherwise practicable; that historical and regional interests should be respected; that no incumbent should be required to move; and that travel distances within the districts be as minimal as possible, consistent with the other requirements. When all feasible adjustments were made for these factors, further adjustments were necessary to satisfy one person-one vote requirements, and retrogression concerns.
*528Current Congressional Districts
[[Image here]]